IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-20727
                           Summary Calendar



JESSE R. HILL,

                                           Plaintiff-Appellant,

versus

CHARLES BACARISS,

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-1970
                        --------------------
                         November 20, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jesse R. Hill, Texas prisoner # 694559, argues that the

district court erred in dismissing his 42 U.S.C. § 1983 claim for

failure to state a claim upon which relief may be granted.       Hill

argues that he was denied his rights of access to the courts and

due process as a result of the clerk’s delay in transmitting his

state postconviction record to the Texas Court of Criminal

Appeals.

     Neither Hill’s allegations nor his responses to the district

court’s request for a more definite factual statement of his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-20727
                                  -2-

claims reflect that he suffered any actual prejudice as a result

of the delay in the clerk’s processing of his postconviction

application.     See Chriceol v. Phillips, 169 F.3d 313, 317 (5th

Cir. 1999).

     Hill’s complaint does not support a denial-of-due-process

claim because his allegations do not reflect that the delay

precluded or prejudiced Hill’s ability to present his

postconviction claims to the appellate court.    Further, the

attachments to his complaint reflect that the delay was caused in

part because the state district court determined that Hill’s

claims required further factual development.    Hill failed to

state a claim for a violation of his right to due process.       See

Mims v. LeBlanc, 176 F.3d 280, 282 (5th Cir. 1999).

     AFFIRMED.